ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_05_FR.txt. OPINION INDIVIDUELLE DE M. JIMENEZ DE ARECHAGA
[Traduction]

Bien que j'appuie sans réserve les motifs et le dispositif de l’avis de la
Cour, je voudrais présenter ici certaines considérations supplémentaires
qui font qu’à mon sens un refus de donner suite à la requête pour avis
consultatif ne serait pas justifié.

Lorsqu'elle a établi en 1955 le système actuel de réformation judiciaire,
l'Assemblée générale s’est inspirée dans une certaine mesure d’observa-
tions de caractère général que la Cour avait formulées dans son avis con-
sultatif de 1954 en l’affaire relative à Effet de jugements du Tribunal ad-
ministratif des Nations Unies accordant indemnité. Dans cet avis, la Cour
avait interprété la question qui lui était soumise comme visant des juge-
ments «rendus ... dans les limites de la compétence du Tribunal», et non
des jugements «qui pourraient dépasser les limites de cette compétence
statutaire» (C.I.J. Recueil 1954, p. 50). C’est à propos des premiers que la
Cour avait déclaré que «l’Organisation est tenue en droit d’exécuter le
jugement» et que «l’Assemblée générale, l’un des organes des Nations
Unies, doit de même être liée par le jugement» (ibid., p. 53). .

Etant parvenue à cette conclusion, la Cour s’est demandé «si, dans
certaines circonstances exceptionnelles, l’Assemblée générale serait fondée
en droit à refuser d'exécuter les jugements du Tribunal administratif ac-
cordant indemnité» (ébid., p. 55).

Après avoir rappelé que «la première question posée à la Cour deman-
de, en fait, si l’Assemblée a le droit, «pour une raison quelconque», de
refuser de le faire», la Cour a poursuivi en ces termes:

«Lorsque la Cour a défini plus haut la portée de cette question,
elle est arrivée à la conclusion que la question a trait uniquement à
des jugements accordant indemnité rendus par le tribunal administra-
tif régulièrement constitué et agissant dans les limites de sa compé-
tence statutaire, et les considérations énoncées ci-dessus par la Cour
reposent sur cette base. Si, cependant, en insérant les mots «pour
une raison quelconque», l’Assemblée générale avait entendu se
référer aussi à des jugements dépassant la compétence du tribunal ou
à quelque autre vice pouvant affecter un jugement, un problème se
poserait qui appelle quelques observations générales.» (C.1J.
Recueil 1954, p. 55.)

Les «observations générales» de la Cour qui font suite à ce paragraphe
concernent donc le cas où la validité d’un jugement accordant indemnité
est contestée pour la raison que le tribunal aurait excédé sa compétence ou
que d’autres vices graves affecteraient sa décision.

80
DEMANDE DE REFORMATION (OP. IND. JIMENEZ DE ARECHAGA) 243

A ce sujet, la Cour a déclaré:

«Pour que les jugements prononcés par un tel tribunal pussent
être revisés par un corps autre que ce tribunal lui-même, il faudrait,
de l’avis de la Cour, que le statut de ce tribunal ou les autres instru-
ments juridiques qui le régissent, continssent des dispositions expres-
ses à cet effet. L’Assemblée générale a le pouvoir d’amender le statut
du Tribunal administratif, en vertu de l’article 11 de ce statut, et de
prévoir des voies de recours devant un autre organe. Mais comme le
statut actuel ne contient aucune disposition de ce genre, il n’y a pas
de motifs de droit sur lesquels l’Assemblée générale puisse se fonder
pour reviser les jugements déjà prononcés par ce tribunal. Si l’As-
semblée générale envisageait d’instituer, pour les différends à venir,
des dispositions prévoyant la revision des jugements du tribunal, la
Cour estime que l’Assemblée générale elle-même, étant donné sa
composition et ses fonctions, ne pourrait guère agir comme un or-
gane judiciaire examinant les arguments des parties, appréciant les
preuves produites par elles, établissant les faits, et disant le droit qui
s’y applique — alors surtout que l’une des parties aux différends est
l'Organisation des Nations Unies elle-même. » (/bid., p. 56.)

C’est donc dans cette perspective qu’en 1954 la Cour avait suggéré d’une
façon à peine voilée la création d’un système de réformation judiciaire
excluant toute possibilité de revision par l’Assemblée générale elle-
même. En formulant les observations précitées, elle a dû tenir compte du
fait qu’une décision a été adoptée en 1946 par l’Assemblée de la Société
des Nations et que des arguments ont été avancés en 1953 devant l’Assem-
blée générale de l'Organisation des Nations Unies, qui présupposaient
que ces organes politiques pouvaient refuser de donner suite à des juge-
ments qu’ils estimaient dépasser la compétence du tribunal administratif
intéressé.

Les amendements apportés au statut du Tribunal administratif en 1955
paraissent donc avoir eu essentiellement pour objet de traiter le problème
évoqué dans les observations générales de la Cour, reproduites plus haut
de la manière qui y est indiquée. Cela explique que le système de réforma-
tion judiciaire institué en 1955 n’envisage que certains motifs déterminés
de réformation, à savoir les cas où la validité d’un jugement est contestée
pour cause d’excès ou de non-exercice de juridiction ou parce qu’une
erreur essentielle aurait été commise dans le droit applicable ou dans la
procédure. On voit aussi pourquoi les amendements adoptés excluent que
l’Assemblée générale puisse se prononcer elle-même sur la validité d’un
jugement contesté.

La caractéristique essentielle du système de réformation judiciaire
adopté en 1955 est qu’un jugement dont la validité a été contestée ne peut
être considéré comme nul et non avenu par l'Organisation des Nations
Unies ou par toute autre organisation internationale intéressée que si la
Cour a conclu, dans un avis consultatif, au bien-fondé de la contestation.

81
DEMANDE DE REFORMATION (OP. IND. JIMENEZ DE ARÉCHAGA) 244

En adoptant ce système de réformation judiciaire, l’Assemblée géné-
rale s’est en somme privée du pouvoir d’annuler ou de refuser unilatérale-
ment d’exécuter un jugement dont la validité aurait été mise en cause.
Ce système, pris comme un tout, représente donc un net pas en avant car
il tend à garantir que la validité de sentences internationales contestées
sera soumise à un contrôle judiciaire et, en confiant ce contrôle à la Cour,
il souligne le rôle juridicttonnel du Tribunal administratif et le caractère
judiciaire de ses décisions.

Le fait qu'un organe comme le Comité des demandes de réformation
soit appelé à filtrer les demandes et à saisir la Cour ne saurait être con-
sidéré comme un défaut tellement grave qu'il efface le pas ainsi franchi, et
encore moins comme justifiant que la Cour adopte à présent une position
négative, contraire à l’objet même du système de réformation judiciaire
institué en 1955.

On ne saurait nier la nécessité d’un organe de filtrage quelconque pour
éviter que des objections frivoles ou injustifiées ne soient soumises à la
Cour. On ne serait pas non plus fondé à reprocher à cet organe d’appli-
quer des critères stricts ou même rigoureux pour déterminer si une de-
mande d’avis consultatif adressée à la Cour repose sur des «bases sé-
rieuses». I] ne faut pas présumer que cette attitude soit l'effet d’une poli-
tique délibérée ou d’instructions déplacées; c’est simplement que, comme
la Cour elle-même l’a constaté en 1954, les affaires où c’est la validité d’un
jugement et non son bien-fondé qui est mise en cause rentrent par défini-
tion dans la catégorie des «circonstances exceptionnelles » (C.I.J. Recueil
1954, p. 55).

Bien que la réformation n’ait été demandée que rarement, le système a
un effet bénéfique par son existence même, en raison du soin qu’il oblige
le Tribunal administratif à apporter à chacun de ses jugements. En effet,
un tribunal de première instance ne peut pas savoir à l’avance laquelle de
ses décisions sera examinée ultérieurement par une juridiction supérieure.

Quant à la composition politique du Comité, c’est 14 une objection
dont il ne faut pas exagérer l’importance et les conséquences négatives
qu’on en tire ne me paraissent -pas justifiées. I] s’agit ici après tout de
jugements internationaux affectant des Etats, lesquels sont tenus en fin de
compte de payer, directement ou indirectement, les indemnités accordées.

D'une manière générale, il est indéniable qu’en droit international les
Etats affectés par des jugements internationaux ont le droit d’en contester
la validité s’ils croient avoir des motifs suffisants pour ce faire, sous réser-
ve évidemment de l’obligation générale qui leur incombe de rechercher le
règlement pacifique du différend ainsi suscité. A cet égard, le fait que la
contestation émane de cet organisme politique qu’est indéniablement
l'Etat n’a jamais soulevé d’objection.

Dans le cas des jugements du Tribunal administratif, l'adoption de
Particle 11 du Tribunal administratif a représenté un certain progrès. Ce
ne sont plus désormais les Etats intéressés qui, à titre individuel, conser-

82
DEMANDE DE REFORMATION (OP. IND. JIMENEZ DE ARECHAGA) 245

vent le droit d’attaquer le jugement: un organe des Nations Unies est
appelé a décider à la majorité si la contestation repose sur des «bases
sérieuses», indispensables pour que la Cour soit saisie. De plus, il est
expressément prévu que la procédure de réformation peut être engagée
sur requête de l’une quelconque des parties au différend sur lequel porte
le jugement, ce qui donne à chacune de ces parties la garantie supplémen-
taire de pouvoir entamer la procédure de réformation. (Soit dit en pas-
sant, dans l’article XII du statut du Tribunal administratif de l'OIT, sur la
base duquel la Cour a rendu son avis de 1956, alors que le Conseil d’ad-
ministration de l’organisation intéressée, qui est composé d’Etats, est
habilité à contester le jugement, on n’a pas jugé nécessaire d’accorder
cette même garantie supplémentaire aux deux parties au différend initial.)
En outre il est obligatoire de soumettre la contestation à la juridiction
consultative de la Cour, et les avis rendus par celle-ci ont un effet déci-
soire.

Dire que la Cour devrait refuser de donner suite à la requête en raison
de la composition du Comité ou de la rigueur avec laquelle il examine les
demandes qui lui sont soumises aurait des conséquences pratiques qui
pourraient aggraver les défauts imputés au système.

Dans ce cas la situation ne serait pas modifiée en ce qui concerne les
affaires où l’on n’aurait découvert aucune base sérieuse de contestation; le
jugement du Tribunal administratif demeurerait définitif et sans recours.
Une attitude négative de la Cour ne ferait alors que nuire aux effets pré-
ventifs favorables tenant à l’existence même d’un système de réformation
des jugements du Tribunal administratif.

Mais dans les affaires où le Comité aurait conclu à la majorité que la
contestation reposait sur des bases sérieuses, une attitude négative de la
Cour aurait des conséquences plus graves: un jugement que plus de la
moitié des membres d’un organe où sont représentés vingt-cinq Etats
auraient cru devoir soumettre à la Cour ne pourrait faire l’objet d’aucun
réexamen judiciaire. Il serait alors à craindre que, si certaines circons-
tances venaient à se reproduire, la disparition du système de réformation
judiciaire établi en 1955 ne ressuscite les théories et suggestions qui pré-
dominaient en 1946 et qui ont été de nouveau énergiquement défendues
en 1953, selon lesquelles l’Assemblée générale pourrait refuser d'exécuter
ou annuler les jugements attaqués par des Etats Membres comme outre-
passant les pouvoirs du Tribunal.

(Signé) E. JIMENEZ DE ARECHAGA.

83
